DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Note: This action is in response to a Request for Continued Examination received on February 17, 2022. Claims 1-2, 4, 6-13, and 15-18 are currently pending. Claims 3, 5, and 14 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
 
Claim Objections
Claim 13 is objected to because of the following informalities:  In line 4, it appears that “material_chamber” should read --material chamber--.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive.  In response to applicant's argument that none of the previously cited prior art disclose a mixing and delivery device adapted to deliver a controlled amount of the liquid composition into the bone substitute chamber to be .
Secondly, applicant argues the recited combination of references fails to teach or suggest a mixing and delivery device that includes a barrel having a plurality of internal threads and a plunger having a plurality of external threads capable of engaging the internal threads of the barrel. Applicant’s argument with respect to the new claim amendment has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Arramon (US Patent Publication 2006/0164913) teaches a mixing and delivery system comprising internal and external threads, see the 35 U.S.C. 103(a) rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1-2, 4, 6-10, 12, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu et al. (U.S. Patent Application 2010/0114067), hereinafter “Trieu”, in view of Brahm (U.S. Patent 8,932,805) and Arramon (US Patent Publication 2006/0164913).
Regarding claim 1, Trieu discloses a mixing and delivery device (100, ¶34) comprising:
a liquid chamber (118, ¶37) capable of receiving a liquid composition (i.e. the chamber stores single or multiple liquid components, ¶37); 
a bone substitute material chamber (120) including at least one seal (107, ¶35) around an upper perimeter (i.e. perimeter defined by periphery of 102 defining 107) of the bone substitute material chamber and capable of receiving a bone substitute material (each chamber stores and transports single of multiple liquid components, ¶37); 
a liquid delivery port (108) located on a proximal end (i.e. the proximal end is depicted in the figure below) of the liquid chamber; 
a barrel (102, ¶34); 
a plunger (109, ¶35); and 
a suction port (i.e. port defined by upper opening of 109 receiving 115) located on a distal end of the plunger (i.e. end defining upper opening of 109 receiving 115), and 
wherein the device is capable of delivering a controlled amount of the liquid composition into the bone substitute chamber to be absorbed by the bone substitute material and 
Trieu fails to disclose the liquid composition comprising one or more human birth tissue composition, carrier composition, or patient-derived composition. The barrel having a plurality of internal threads and a plunger having a plurality of external threads capable of engaging the internal threads of the barrel.
However, Brahm teaches the use of a human birth tissue composition in combination with structural carriers for the repair of bone (see column 9, lines 52-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Trieu with the liquid composition comprising human birth tissue composition in view of Brahm in order to provide a composition allowing for good wound protection, the prevention of surgical adhesions, the reduction of pain, the reduction of wound dehydration, and anti-inflammatory and anti-microbial effects (col. 1, lines 14-18). 
However, Arramon teaches a system for mixing materials to form a homogenous mixture and delivering the mixture to a target site. The system comprises a barrel (10) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Trieu with a mixing barrel and plunger having internal and external threads, respectively in view of Arramon because when the mixing barrel is in threaded engagement with the plunger, the opening is sealed, and the contents of the barrel are maintained in a sterile environment (paragraph 0032).

    PNG
    media_image1.png
    527
    323
    media_image1.png
    Greyscale

Regarding claim 2, the modified Trieu’s device discloses wherein the plunger is capable of engaging the barrel (i.e. via the interaction between 102 and 111 of Trieu).  

Regarding claim 6, the modified Trieu’s device discloses wherein the human birth tissue composition comprises morselized amniotic membrane and amniotic fluid (claim 1 and column 4, lines 34-38 of Brahm).  
Regarding claim 7, the modified Trieu device discloses wherein the carrier composition comprises Minimum Essential Medium, Dulbecco's Modified Eagle's Medium (DMEM), and human albumin 25% solution (see column 5, lines 50-56 of Brahm).  
Regarding claim 8, the modified Trieu’s device discloses wherein the suction port is capable of receiving a source of air pressure (i.e. the port is an opening defined by 109 that is fully capable of receiving a source of air pressure of Trieu).  
Regarding claim 9, the modified Trieu’s device wherein the device is disposable (i.e. the device is fully capable of being disposed).  
Regarding claim 10, the modified Trieu’s device wherein the liquid chamber is in liquid communication with the liquid delivery port (see Figure 10 and ¶40 of Trieu).  
Regarding claim 12, the modified Trieu’s device discloses a method of delivering a flowable, homogenous material composition (i.e. composition defined by mixing 126, 127, and 128, see ¶2 and ¶18 of Trieu) comprising the steps of: drawing (i.e. by moving 109 in proximal and distal directions to thereby mix the compositions of Trieu) the liquid composition (126 of Trieu) into the bone substitute material chamber of the mixing and delivery device (see ¶37 referring to the compositions being capable of being located in 
Regarding claim 15, the modified Trieu’s device discloses a method wherein the liquid composition comprises one or more human birth tissue composition, carrier composition, or patient-derived composition (see column 9, lines 52-64 of Brahm).  
Regarding claim 16, the modified Trieu’s device discloses a method wherein the human birth tissue composition comprises morselized amniotic membrane and amniotic fluid (claim 1 and column 4, lines 34-38 of Brahm).  
Regarding claim 17, the modified Trieu’s device discloses a method wherein the carrier composition comprises Minimum Essential Medium, Dulbecco's Modified Eagle's Medium (DMEM), and human albumin 25% solution (see column 5, lines 50-56 of Brahm).  
Regarding claim 18, the modified Trieu’s device discloses a method wherein the flowable, homogenous bone substitute material composition flows at normal atmosphere, under positive pressure, or under negative pressure (i.e. positive pressure is provided by 109, see ¶0041 of Trieu).  

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu et al. (U.S. Patent Application 2010/0114067), Brahm (U.S. Patent 8,932,805), and Arramon (US Patent Publication 2006/0164913), as applied to claim 1 above, in view of Kunjachan (U.S. Patent 8,716,363).

It would have been obvious to one of ordinary skill in the art at the time of invention was made to construct the invention of Trieu et al. with the device being part of a kit capable of being used by a medical professional in view of Kunjachan in order to provide a set of all components needed to effectively make and use the mixing and delivery device (Fig. 4; col. 11, lines 15-35).  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu et al. (U.S. Patent Application 2010/0114067), Brahm (U.S. Patent 8,932,805), and Arramon (US Patent Publication 2006/0164913), as applied to claim 12 above, further in view of Brandhorst et al. (U.S. Patent 5,181,918), hereinafter “Brandhorst”.
Regarding claim 13, the modified Trieu’s device fails to disclose the method steps of immersing the liquid delivery port located on the proximal end of the liquid chamber in the liquid composition and drawing the liquid composition into the bone substitute material chamber under negative pressure.  
However, Brandhorst teaches immersing a liquid delivery port (20) located on a proximal end (i.e. end adjacent 20 as best seen in the Figure) of a liquid chamber (i.e. chamber defined by 10) in a liquid composition and drawing the liquid composition into the liquid chamber under negative pressure (i.e. via 15) (see Figure and column 3, lines 6-17). 
. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached on Monday-Friday (8am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775